 Case 3:20-cv-00022-GCS Document 24 Filed 04/29/20 Page 1 of 7 Page ID #78



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ILLINOIS

 CAROLYN JORDAN,                )
                                )
             Plaintiff,         )
                                )
 vs.                            )                        Case No. 3:20-cv-22-GCS
                                )
 MORAN FOODS, LLC d/b/a SAVE-A- )
 LOT, and                       )
 ERIN PICHEE                    )
                                )
             Defendants.

                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Plaintiff Carolyn Jordan filed suit in the Circuit Court for the Third Judicial Circuit,

Madison County, Illinois, in case number 19-L-1657 on November 19, 2019. Jordan’s

complaint alleges that she slipped and fell on liquid or another slippery substance that

was on the floor of the checkout aisle at a Save-A-Lot store located in Alton, Illinois, in

August 2018. Defendant Moran Foods, LLC, d/b/a Save-A-Lot, was served on December

5, 2019, and Defendant Erin Pichee was served on December 6, 2019. They timely

removed the case to this Court on January 6, 2020, invoking the Court’s diversity

jurisdiction. Now before the Court is a motion to dismiss filed by Defendants (Doc. 2), in

which they argue Defendant Pichee was fraudulently joined in this action to defeat

federal diversity jurisdiction. Jordan responded to Defendants’ motion with a motion to

remand (Doc. 11) arguing that Pichee is a proper defendant and that there is not complete

diversity of citizenship in this action.




                                           Page 1 of 7
 Case 3:20-cv-00022-GCS Document 24 Filed 04/29/20 Page 2 of 7 Page ID #79



       Federal district courts have original jurisdiction over civil actions where the

amount in controversy exceeds $75,000 and where the action is between citizens of

different states. See 28 U.S.C. § 1332(a). The notice of removal (Doc. 1) adequately alleges

that the amount in controversy in this action exceeds $75,000, and there is no debate

between the parties as to this jurisdictional requirement. Instead, the dispute between the

parties arises solely as to questions of citizenship.

       When a case is removed on the basis of diversity jurisdiction, federal jurisdiction

must exist at the time the case is removed. See Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d

536, 538 (7th Cir. 2006)(citing St. Paul Mercury Indemnity Co. v. Red Cab Co., 303 U.S. 283,

293 (1938)). The citizenship of Defendant Moran Foods, LLC depends upon the

citizenship of each of its members, and the identity of each member must be traced until

a corporation or natural person is reached. See West v. Louisville Gas & Electric Company,

951 F.3d 827, 829 (7th Cir. 2020)(citing Carden v. Arkoma Associates, 494 U.S. 185 (1990) and

Indiana Gas Co. v. Home Insurance Co., 141 F.3d 314, rehearing denied, 141 F.3d 320 (7th

Cir. 1998)). At the time of removal, Moran Foods LLC had a single corporate member,

SAL Acquisition Corp, which is a Delaware corporation with its principal place of

business in Missouri. As such, Moran Foods, LLC was a citizen of Delaware and Missouri

at the time this case was removed. Both Plaintiff Carolyn Jordan and Defendant Erin

Pichee are citizens of Illinois, however, so there is not complete diversity of citizenship as

long as Defendant Pichee remains a named party in this action.

       Defendants, in a motion to dismiss Jordan’s claims against Pichee (Doc. 2) and in

their response to Jordan’s motion to remand, argue that Pichee was fraudulently joined


                                          Page 2 of 7
 Case 3:20-cv-00022-GCS Document 24 Filed 04/29/20 Page 3 of 7 Page ID #80



in this action to defeat diversity jurisdiction. The parties seeking removal, specifically the

defendants, bear the burden of establishing diversity of citizenship. See Doe v. Allied–

Signal, Inc., 985 F.2d 908, 911 (7th Cir.1993). There is a strong presumption in favor of

remand and courts must narrowly interpret the removal statute. Id. In fact, doubts over

jurisdiction should be resolved in favor of remand. Id. However, under the fraudulent

joinder doctrine, a “defendant's right of removal premised on diversity cannot be

defeated by joinder of a nondiverse defendant against whom the plaintiff's claim has ‘no

chance of success.’“ Morris v. Nuzzo, 718 F.3d 660, 666 (7th Cir. 2013)(quoting Poulos v.

Naas Foods, Inc., 959 F.2d 69, 73 (7th Cir. 1992). See also Walton v. Bayer Corp., 643 F.3d 994,

999 (7th Cir. 2011); Schur v. L.A. Weight Loss Centers, Inc., 577 F.3d 752, 763 (7th Cir. 2009).

Morris provides a rubric for determining whether fraudulent joinder has occurred:

       To establish fraudulent joinder, a removing defendant must show that, after
       resolving all issues of fact and law in favor of the plaintiff, the plaintiff
       cannot establish a cause of action against the in-state defendant. If the
       removing defendant can meet this heavy burden, the federal district court
       considering removal may disregard, for jurisdictional purposes, the
       citizenship of certain nondiverse defendants, assume jurisdiction over a
       case, dismiss the nondiverse defendants, and thereby retain jurisdiction.
       Because the district court may disregard the nondiverse defendant, we have
       described the fraudulent joinder doctrine as an exception to the
       requirement of complete diversity.

718 F.3d at 666 (internal quotations and citations omitted). A district court “must ask

whether there is any reasonable possibility that the plaintiff could prevail against the non-

diverse defendant [who] faces a heavy burden . . . [that] is even more favorable to the

plaintiff than the standard that applies to a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6).” Schur, 577 F.3d at 764.



                                           Page 3 of 7
 Case 3:20-cv-00022-GCS Document 24 Filed 04/29/20 Page 4 of 7 Page ID #81



       To survive a motion to dismiss brought pursuant to Rule 12(b)(6), a complaint

must include enough factual content to give the opposing party notice of what the claim

is and the grounds upon which it rests. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 698 (2009). To satisfy the notice-pleading

standard of Rule 8, a complaint must provide a “short and plain statement of the claim

showing that the pleader is entitled to relief” in a manner that provides the defendant

with “fair notice” of the claim and its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007)(citing

Twombly, 550 U.S. at 555 and quoting FED. R. CIV. PROC. 8(a)(2)). In ruling on a motion to

dismiss for failure to state a claim, a court must “examine whether the allegations in the

complaint state a ‘plausible’ claim for relief.” Arnett v. Webster, 658 F.3d 742, 751 (7th Cir.

2011)(citing Iqbal, 556 U.S. at 677-678).

       A complaint “must contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face,” rather than providing allegations that do not

rise above the speculative level. Arnett v. Webster, 658 F.3d at 751-752 (internal quotations

and citation omitted). In assessing fraudulent joinder, however, the Court is not limited

by the allegations in the pleadings and may engage in the limited use of affidavits and

similar evidence in assessing jurisdictional facts. See Faucett v. Ingersoll-Rand Mining &

Machinery Co., 960 F.2d 653, 655 (7th Cir. 1992). This piercing of the pleadings is a “strictly

circumscribed inquiry limited to uncontroverted summary evidence . . . .” Rutherford v.

Merck & Co., Inc., 428 F.Supp.2d 842, 848 (S.D. Ill. 2006)(citing Wilson v. Republic Iron &

Steel Co., 257 U.S. 92, 94, 96-98 (1921)(holding that a non-diverse defendant was

fraudulently joined where a verified petition for removal alleged that the defendant was


                                            Page 4 of 7
 Case 3:20-cv-00022-GCS Document 24 Filed 04/29/20 Page 5 of 7 Page ID #82



not present at all when the plaintiff was injured and the plaintiff did not controvert those

verified allegations).

       Jordan’s complaint alleges that Pichee is the manager of the Save-A-Lot store

where she slipped and fell. The complaint describes Pichee’s job duties as including the

cleaning and monitoring of the floors, and Pichee is described as being responsible for

ensuring that the floors remain in a clean and safe condition. According to Jordan, Pichee

knew or had reason to know about the substance on the floor that caused her to slip, and

she had a duty to keep walkways safe for customers. She describes Pichee’s failures to

direct employees under her supervision to maintain and inspect the floors, to monitor

and mop the floors and walkways herself, and to warn customers of dangerous

conditions. Pichee argues that Jordan’s allegations are too general and are related to her

role as a store manager, rather than describing any personal involvement in the specific

incident giving rise to Jordan’s fall. She also provides an affidavit stating that she was not

present in the store and was not at work when Jordan fell.

       Under Illinois law, a store manager, as an agent, cannot be held liable for a

customer’s injuries unless the agent is an active tortfeasor. See Northrop v. Lopatka, 610

N.E.2d 806, 810 (Ill. Ct. App. 1993)(noting that the common law does not impose strict

liability on an employee who is merely the supervisor, but not the employer, of the

employee who commits a tort, such that an agent cannot be held responsible for the

negligence of another agent absent fraud or gross negligence in the selection of the other

agent). That is to say, Pichee can only be held liable for her individual actions, absent

allegations of fraud or gross negligence in the selection of an employee who ultimately


                                          Page 5 of 7
 Case 3:20-cv-00022-GCS Document 24 Filed 04/29/20 Page 6 of 7 Page ID #83



commits a tort. Jordan makes no such allegations, instead premising her claims on

Pichee’s alleged individual and supervisory involvement.

       Pichee’s affidavit is also uncontroverted and states that she was not working or

scheduled to work at the time Jordan fell. There being no evidence or non-conclusory

allegations to contradict Pichee’s affidavit, the Court concludes that there is no reasonable

possibility that Jordan could succeed on her claims against Pichee. She was not personally

involved in failing to clean any spill that led to Jordan’s fall, and there are no allegations

of gross negligence or fraud. Additionally, she was not in a supervisory role at the time

Jordan was injured. As such, the Court finds that Pichee is fraudulently joined and must

be dismissed from this action. Further, the Court finds that it enjoys subject matter

jurisdiction over this case pursuant to the federal diversity statute.

            DEFENDANT MORAN FOODS, LLC’S JURISDICTIONAL SUPPLEMENT

       On April 16, 2020, the Court ordered Defendant Moran Foods, LLC to supplement

its jurisdictional allegations to include citizenship information of its single member, SAL

Acquisition Corp. The Court is satisfied based on Defendant’s supplemental filing (Doc.

23) that diversity of citizenship existed at the time of removal such that remand is not

warranted at this time. The Court, however, must be assured of federal jurisdiction

moving forward, as well.

       Defendant’s supplement indicates that the single member of Moran Foods, LLC

changed to SAL Midco, LLC on April 1, 2020. As discussed above, the identity of each

member of an LLC must be traced until a corporation or natural person is reached, and

Defendant did not trace each member of SAL Midco as is required. Accordingly, the


                                          Page 6 of 7
 Case 3:20-cv-00022-GCS Document 24 Filed 04/29/20 Page 7 of 7 Page ID #84



Court directs Defendant Moran Foods, LLC to file an additional jurisdictional

supplement on or before May 8, 2020. The supplement must provide the identity and

citizenship of each member of SAL Midco until a corporation or natural person is

reached. The information may be provided by counsel and need not be accompanied by

a verifying affidavit.

                                    CONCLUSION

       For the above-stated reasons, Plaintiff Carolyn Jordan’s motion to remand (Doc.

11) is DENIED, and Defendant Erin Pichee’s motion to dismiss Count III is GRANTED.

Count III and Defendant Erin Pichee are DISMISSED with prejudice from this action.

Defendant Moran Foods, LLC shall submit a jurisdictional supplement no later than May

8, 2020.
                                                                    Digitally signed
       IT IS SO ORDERED.                                            by Judge Sison
                                                                    Date:
       Dated: April 29, 2020.
                                                                    2020.04.29
                                                                    08:51:56 -05'00'
                                                     ______________________________
                                                     GILBERT C. SISON
                                                     United States Magistrate Judge




                                      Page 7 of 7
